Citation Nr: 1759767	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right knee instability due to chondromalacia and osteochondral fragments.

2. Entitlement to an initial compensable evaluation for status-post fracture and surgery, left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to January 1987 and from March 1989 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

This matter was previously before the Board in September 2015 at which time it was remanded for additional development.  Specifically, the Veteran's claim was remanded so the Agency of Original Jurisdiction (AOJ) could schedule him for a hearing before a Veterans Law Judge (VLJ).  

The Veteran was scheduled for a videoconference hearing in September 2016, and he appeared and provided testimony before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2017).

In January 2017, the Board remanded the claims to the AOJ for additional development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded VA examinations in April 2017 and September 2017 for his right knee and left hip disabilities.  A supplemental statement of the case (SSOC) was issued in July 2017.  However, additional evidence was associated with the claims file after the July 2017 SSOC, to include September 2017 VA examination reports, and the AOJ did not readjudicate the claims.  As it was VA that added VA records to the claims file, not the Veteran that submitted evidence, the waiver provisions of 38 C.F.R. § 20.1304(c) (2017) are not for application.  One of the January 2017 Remand directives was to readjudicate the claims and issue an SSOC.  This was not accomplished and violates Stegall v. West, 11 Vet. App.268 (1998).

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must readjudicate the claims on appeal, to include consideration of September 2017 VA Examination Reports.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative an SSOC and afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




